DETAILED ACTION
This office action is in response to the communication dated 08 April 2021 concerning application 15/485,885 filed on 12 April 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-7 and 21-33 are pending and currently under consideration for patentability; claims 1, 23, and 29 have been amended; claims 8-20 were previously cancelled. 
  
Information Disclosure Statement
The Information Disclosure Statement submitted on 08 April 2021 has been acknowledged and considered by the Examiner.

Response to Arguments
Applicant’s arguments dated 08 April 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.  
Applicant has amended the independent claims to more explicitly define the formation of the end effector, proximal tubular member, legs, and distal tubular member. Applicant argues that the Lind reference does not disclose or suggest the specific limitations alleged by the Examiner in the previous Office Action.  Applicant further argues that Lind does not disclose or suggest the amended limitations, further arguing against Examiner’s rationale for combining the Lind reference with the primary reference of Diamant.  The Examiner has addressed the amended limitations in the updated text below.  The Examiner respectfully submits that, as the Lind reference has not been used in the present rejection, the corresponding arguments have been rendered moot.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 21-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al. (US 2010/0286709 A1) in view of Kessler et al. (US 2012/0103140 A1). 
Regarding claim 1, Diamant describes a medical device comprising
a luminal control member 11 terminating in a first end effector 16, wherein a proximal end of the first end effector includes a proximal tubular member longitudinally fixed relative to a distal end of the luminal control member (figure 1, near the joining portion 167, the proximal end of first end effector 16, including tubular region 13, is longitudinally fixed relative to distal end 12 of luminal control member 11; please also refer to figure 2B which embodies first end effector 16 in a retracted position such that it is longitudinally fixed within the distal portion of luminal control member 11, for example near the location of the thin tube 168 as marked in figure 1)
a second end effector 14 positioned within the luminal control member 11 and movable relative thereto ([0082])
Regarding claim 1, specifically the limitation of the medical device being sheathless, the Examiner respectfully refers to Applicant’s description of “positioning a sheathless medical device within the shaft of the insertion device, where the medical device may include a first end effector and a second end effector” (paragraph [0011] of Applicant’s specification).  The Examiner interprets Diamant’s first end effector 16 and second end effector 14 as comprising the “medical device” as claimed.  This “medical device” is, therefore, sheathless.  However, just as Applicants describe the use of an “insertion device” within which the sheathless medical device is positioned, the Examiner interprets Diamant’s tubular catheter 15 as an “insertion device” within which the luminal control member 11 is positioned.  Therefore, the Examiner respectfully submits that Diamant discloses wherein the medial device is sheathless.  However, to the extent that any modification may be required of Diamant’s device in order to ensure 
Regarding claim 1, Diamant does not explicitly disclose wherein the first end effector further includes a plurality of legs, wherein each leg of the plurality of legs extends from a first end at the proximal tubular member to a second end terminating at a distal tubular member, wherein the first end effector is monolithically formed such that the proximal tubular member, the plurality of legs, and the distal tubular member comprise a one-piece structure, and wherein each of the plurality of legs extends distally from a distal-facing surface at a distalmost end of the proximal tubular member.  However, Kessler also describes a medical device used to remove material from a patient’s body ([0003]), including wherein a first end effector includes a plurality of legs (figure 3: 50, 52), wherein each leg of the plurality of legs extends from a first end at the proximal tubular member to a second end terminating at a distal tubular member (figure 3: 56; please see corresponding elements in figure 1, which depicts legs of basket 18 extending from end 16 to end 20), wherein the first end effector is monolithically formed such that the proximal tubular member, the plurality of legs, and the distal tubular member comprise a one-piece structure (figure 3; [0039] - [0040]; please see reference to DE-A-19722429 in paragraph [0010]), and wherein each of the plurality of legs 
Regarding claim 2, Diamant further describes wherein each of the first end effector and the second end effector are independently actuatable along a same longitudinal axis ([0059], [0086], [0088]).
Regarding claim 4, Diamant further describes wherein the first end effector includes a basket ([0061]).
Regarding claim 5, Diamant further describes wherein the second end effector includes a laser fiber ([0030], [0116]).
Regarding claim 6, Diamant further describes wherein the first end effector includes a snare ([0081], [0099], a net formed by the filament loops of the basket).
Regarding claim 21, Diamant further describes wherein the luminal control member defines only one lumen extending therethrough (figure 1). 
Regarding claim 22, Diamant further describes wherein the first end effector extends between the proximal end and a distal end 164, wherein the distal end of the first end effector includes a collar 169 defining a lumen (figure 1 and [0081] - [0082], 
Regarding claim 23, Diamant describes a medical device comprising
a luminal control member 11 defining a control member lumen 13
a first end effector 16, the first end effector including a distal end 164 defining an end effector lumen (figure 1 and [0081] - [0082], lumen formed by distal opening 169 and filament loops 165)
a second end effector 14 positioned within the control member lumen and axially movable relative thereto ([0082])
wherein, in an extended configuration, at least a portion of the second end effector extends through the end effector lumen to a location distally thereof ([0059], [0086], [0088])
wherein, in a retracted configuration, the at least the portion of the second end effector is proximally retracted relative to the location and positioned within the control member lumen ([0059], [0086], [0088])
Regarding claim 23, Diamant does not explicitly disclose wherein the first end effector includes a proximal tubular member and a plurality of legs terminating in a distal tubular member at a distal end thereof, which defines an end effector lumen, wherein the proximal tubular member is secured to a distal end of the luminal control member, 

Regarding claim 25, Diamant further describes wherein the first end effector includes a basket ([0061]).
Regarding claim 26, Diamant further describes wherein the second end effector includes a laser fiber ([0030], [0116]).
Regarding claim 27, Diamant further describes wherein the first end effector includes a snare ([0081], [0099], a net formed by the filament loops of the basket).
Regarding claim 29, Diamant describes a medical device comprising
a luminal control member 11 defining a control member lumen 13 having a central longitudinal axis (figure 1)
a first end effector 16 positioned at a distal end of the luminal control member (figure 1), the first end effector including a proximal tubular member and a distal tubular member (figure 1), wherein axial translation of the luminal control member along the central longitudinal axis is configured to transition the first end effector between a first undeployed configuration and a first deployed configuration ([0059], [0082], [0085])
a second end effector positioned within the control member lumen and axially movable relative thereto, wherein axial translation of the second end effector along the central longitudinal axis is configured to transition the second end effector between a second undeployed configuration and a second deployed configuration ([0059], [0082], [0085]), wherein in the second deployed 
Regarding claim 29, specifically the limitation of the medical device being sheathless, the Examiner respectfully refers to Applicant’s description of “positioning a sheathless medical device within the shaft of the insertion device, where the medical device may include a first end effector and a second end effector” (paragraph [0011] of Applicant’s specification).  The Examiner interprets Diamant’s first end effector 16 and second end effector 14 as comprising the “medical device” as claimed.  This “medical device” is, therefore, sheathless.  However, just as Applicants describe the use of an “insertion device” within which the sheathless medical device is positioned, the Examiner interprets Diamant’s tubular catheter 15 as an “insertion device” within which the luminal control member 11 is positioned.  Therefore, the Examiner respectfully submits that Diamant discloses wherein the medial device is sheathless.  However, to the extent that any modification may be required of Diamant’s device in order to ensure that the tubular member 11, lithotripsy probe 14, retrieval basket 16, and impact tip 141, are, in fact, part of an overall sheathless medical device, the Examiner respectfully submits that making such modifications would be obvious to a person having ordinary skill in the art at the time the invention was filed, as doing so would be a matter of separating or rearranging the known elements of Diamant’s device in order to arrive at the more limited configuration recited by the Applicants, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  

Regarding claim 30, Diamant further describes wherein the first end effector includes a basket ([0061]).
Regarding claim 31, Diamant further describes wherein the second end effector includes a laser fiber ([0030], [0116]).
Regarding claim 32, Diamant further describes wherein the first end effector includes a snare ([0081], [0099], a net formed by the filament loops of the basket).

Claims 3, 7, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Kessler, further in view of Chu et al. (US 2001/0000348 A1).
Regarding claim 3, Diamant in view of Kessler suggests the medical device of claim 1, but Diamant and Kessler do not explicitly disclose a handle having a main body and a grip member, wherein the luminal control member is fixedly coupled to the main body.  However, Chu also describes a medical device comprising end effectors, including a handle 16 having a main body and grip member (figure 1, a body and an area to be gripped being inherent features of the handle), wherein the luminal elongate control member is fixedly coupled to the main body ([0053]).  As Chu is also directed towards medical devices with end effectors and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a handle as described by Chu when using the device described by Diamant and Kessler, as doing so advantageously allows the user to manually manipulate the device and position it as necessary for proper use with a subject’s body.  


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, 

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792